United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 96-4009
                                  ___________

James Frederick Newport,               *
                                       *
            Appellant,                 *
                                       *
      v.                               *
                                       *
Deborah L. Babbit; International       *
United Auto, Aerospace and             *
Agricultural Implement Workers of      *
America, Local 249; Ford Motor         *
Company; Dr. John Amick; Gari          *
Alumbaugh; Andy Anderson; Don          *
Breckdon; Chester Carson; Dan          *
Danner; Shad Dowlatshia; Victor        *
Dumas; Leslie Elliot; Larry Foreman;   *
Ron Fue; John Gregory;                 * Appeal from the United States
                                       * District Court for the Western
            Appellees,                 * District of Missouri.
                                       *
Marian Geldersma,                      *        [UNPUBLISHED]
                                       *
            Defendant,                 *
                                       *
Edward E. Hales; John Huston;          *
William Jordon; Jerry Kline; Julee     *
Murphy; Ronald Mickey; Thomas          *
Murphy; Tina Matix; Park College;      *
Kathy Perry; Lou Papalas; Richard      *
Reynolds; Maria Roath; Thomas          *
Ronning; Stevens Samual; Francis       *
Matt Snell; James R. Schaffer; John    *
Smith; Paul Sanberg; Harly John           *
Tucking; John Terry; Theresa              *
Tamburello; Princie Wallingford;          *
James Young,                              *
                                          *
             Appellees.                   *
                                     ___________

                           Submitted: December 31, 1997

                                Filed: January 14, 1998
                                    ___________

Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                             ___________

PER CURIAM.

      Former military reservist James F. Newport sued Ford Motor Company, the
International United Auto, Aerospace and Agricultural Implement Workers of America,
Local 249, Park College, and several individuals, alleging that defendants participated
in a pattern of threatening and harassing activities directed against him in violation of
the Racketeer Influenced and Corrupt Organizations Act (RICO), 18 U.S.C. § 1962(c),
and that defendants conspired to prevent him from performing his duties as a federal
officer in violation of 42 U.S.C. § 1985(1). The district court1 granted defendants&
motions for summary judgment, and Newport appeals. After careful review of the
record and the parties& briefs, we conclude that no error of law appears, and that an




      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.

                                          -2-
extended opinion would lack precedential value. Accordingly, we affirm. See 8th Cir.
R. 47B.




      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-